DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed April 28, 2019 in response to Examiner’s Office Action has been reviewed. Claims 1 and 4 are pending. Claims 2 and 3 are canceled.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 and 4 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the limitations of a gate insulating film that covers the gate electrodes and the first inorganic insulating film; and a second inorganic insulating film that covers the source electrodes and the drain electrodes, and overlaps with the gate insulating film, wherein the organic insulating film is provided between the pixel electrodes and the second inorganic insulating film as set forth in independent claim 1. 
	Dependent claim 4 being further limiting to the independent claim 1 is also allowed. 
	The closet prior art, Kida et al., US Patent Application Publication No 2019/0050090 teaches a display device with a touch detection function includes a plurality of drive electrodes that face a plurality of pixel electrodes in an orthogonal direction to the surface of the substrate, and extend in a direction parallel to the direction in which a plurality of signal lines extend. The display The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691